DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26, 28-30, 32-34, 37 and 38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 17 recites the limitation "the loose particulate material" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 requires transferring “the model” from a first position to a second position and then building a “further layer of the model...at the first position”.  This is unclear exactly what process is being claimed, even though the claim steps are not necessarily required to be in order (as claimed), the claimed process requires a building a further layer of the model at the first position but also transferring it to a second position.  If each individual layer is part of a model then the language should be amended such that a layer of a model is formed at a first position and then moved to a second position, but as currently claimed a model is formed but the further layer of the model is confusing as written.
Claims 18 and 20 are unclear because the claim requires that the deviation in feed between the first and second ends of the building platform.  The building platform as depicted and described is a set object – it is not clear how the deviation in feed as claimed is measured.  The claim includes a maximum value but there is no indication of how this is measured, i.e. from what point to what point.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-20, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uckelmann (2013/0108726).
	Uckelmann teaches a method for producing a 3D model in a continuous process, comprising:
- building the model in layers on a building platform, wherein a first position a first layer of particulate material, see Fig. 9 and related text, 
- the model is transferred as per the related text and figure [0049, 67],
- the process is a continuous process, and it is understood, particularly as shown in Figs. 8, 11 and 12 that other layers of models are then created, (to the extent that various figures are referred to, the teachings include various embodiments that employ a similar procedure, with Fig. 9 particularly including the conveyor)
- the model as depicted is surrounded by loose particulate material that is applied by the coater (2060/2050) and solidified by the solidification unit (2040) and it is understood as per the background (and as described per Fig. 8 [0245]) that the model is removed.  

	In regard to the “model” being transferred and a “further layer of the model” being formed, as the requirements are indefinite as per above, the Office holds that the production of different components/layers by Uckelmann meets the claim limitations.  As per the above noted figures, multiple components are produced by forming multiple layers – these layers are operably, if it were determined required, part of the same “model” to the extent that there is no clear definition of what comprises the model.
	Regarding claims 18 and 20, the teachings do not include that there is any distortion as claimed, therefore it is held that there is effectively no distortion, such as below 1mm between one end and the other.  Furthermore, the process is a deposition and conveyance process and it would further follow that distortion would not be desired, as such, it would have been obvious to transfer the model without deviations in feed in order to control the process better and would have been further obvious to control the deviations to less than 1 or 0.1 mm if that ensured such a reliable process.
	Regarding claim 19, the teachings are silent on the weight/mass of the model and particulate material, but, as the teachings are not particularly limiting, it would be obvious to apply any amount of material to form the model, including “several hundred kg to several hundred tons” if that was the desired product and additional material.  Furthermore, the system is a conveyor system and as per Fig. 9 and related text, the number of build plates and the size is not particularly limited (size is roughly addressed 
Regarding claim 37, the layers are angled as per Fig. 9.
Regarding claim 38, the system includes a single coater, see 2060

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uckelmann (2013/0108726) in view of Tomasella (2006/0159851).
	The teachings of Uckelmann are described above, teaching the use of a conveyor but being silent on the type of conveyor.  Tomasella teaches a process wherein objects are conveyed and material is coated on them – and the teachings include that a step conveyor is an operable conveyor for transporting the objects in the coating process.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the step conveyor of Tomasella in the coating/conveying process of Uckelmann as Uckelmann teaches a conveyor but is silent on any particular type and Tomasella teaches that a step conveyor is operable for carrying objects that are coated.

Claims 22, 30, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uckelmann and Adams and in further view of Hart (2003/0007859).
	Uckelamann re described above, the combined art teaches using a conveyor as noted, but does not teach the “lifting and thrusting gates” as required by claim 22 or the first and second supports as per claim 30.  
Hart teaches, however, that it is operable to drive items on a conveyor by applying first, second and third supports (abstract, [0017-21]) wherein the first moves between first and second positions – one support is moved and another (second) support engages until the first support returns.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the conveyor movement mechanism of Hart in the conveyor of Uckelmann as Uckelmann is largely silent on how the conveyor functions and Hart teaches an operable manner of operation.  
	To claim 22, any of the supports meeting the requirement of a lifting and thrusting grate wherein they are not limited.  To claim 30 the functioning as described by Hart is the same as that claimed thereby meeting the limitations.
	Regarding claim 32, all elements are taught by the combination above – the steps are taught by Uckelmann, including the solidification per claim 28 and further the supports and movement are taught by Hart.
	Regarding claim 33, Hart teaches at least three supports and any combination therefore would operably serve as multiple of a first and/or second support as claimed.
	Regarding claim 34, to repeat the process is implicit in the teachings – the apparatus of Pervan is not limited to producing one object.
	Regarding claim 34, to repeat the process is implicit in the teachings – the apparatus of Uckelmann is not limited to producing one object.  To repeat a process would also produce a “different” object.  Furthermore, per MPEP 2144.04 VI. the duplication of parts is obvious without a showing of criticality – though the statements are drawn to an object it would follow that a process can likewise be repeated.
Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The teachings of Uckelmann are herein applied.
In regard to applicant arguments, the amendments to the specification have been accepted, as noted by applicants they are supported in the prior filed documents.  The Office agrees that dosing unit is supported.
In regard to the deviation, the Office does not agree that there is a basis for exactly how that is measured in this case.  The deviation is a deviation in “feed” between a first position and a second positon – but the positions are at different points so it not clear how this is measured.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715